[Cite as State v. Watts, 2016-Ohio-4960.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103568


                                       STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                               KORDEYA D. WATTS, II

                                                             DEFENDANT-APPELLANT



                               JUDGMENT:
                   AFFIRMED IN PART, REVERSED IN PART,
                             AND REMANDED


                                    Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                          Case Nos. CR-13-575542-A, CR-14-587180-A,
                             CR-14-588844-A, and CR-14-588905-A

        BEFORE:           Jones, A.J., Keough, J., and Stewart, J.

        RELEASED AND JOURNALIZED: July 14, 2016
ATTORNEY FOR APPELLANT

Carmen P. Naso
Milton A. Kramer Law Clinic
11075 East Boulevard
Cleveland, Ohio 44106


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Owen M. Patton
          Kelly N. Mason
Assistant County Prosecutors
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., A.J.:

       {¶1} Defendant-appellant Kordeya Watts, II appeals his sentence on multiple

counts.   For the reasons that follow, we affirm in part and reverse in part.

       {¶2} In 2015, Watts pleaded guilty in four cases.           In Cuyahoga C.P. Nos.

CR-13-575542-A and CR-14-588902-A, Watts pleaded guilty in each case to one count

of receiving stolen property. In Case No. CR-14-588844-A, Watts pleaded guilty to

aggravated robbery with a one-year firearm specification and having weapons while

under disability. In Case No. CR-14-587180-A, Watts pleaded guilty to aggravated

robbery with a one-year firearm specification, robbery, and having weapons while under

disability.   The trial court decided the sentences on the cases should run consecutive to

one another and sentenced Watts to a total of 14 years in prison. Watts filed a timely

notice of appeal and raises two assignments of error for our review:

       I. The court failed to make the statutory findings required to impose
       consecutive sentences.

       II: Appellant was not afforded effective assistance of counsel.

       {¶3} In the first assignment of error, Watts claims that the trial court failed to make

the requisite statutory findings necessary to impose the consecutive sentences and

requests that his sentences be vacated.    The state concedes that the trial court failed to

make all of the required findings to support the imposition of consecutive sentences, but

disagrees with Watts on the proper remedy.

       {¶4} Pursuant to R.C. 2953.08(G)(2), we may modify or vacate a sentence only if
we clearly and convincingly find that the record does not support the mandatory

sentencing findings, or that the sentence is otherwise contrary to law.    A sentence is

“contrary to law” if the sentencing court failed to make the findings required to order

consecutive service of sentences under R.C. 2929.14(C)(4). State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37.

      {¶5} Under R.C. 2929.14(C)(4), consecutive sentences may be imposed if the trial

court finds that (1) a consecutive sentence is necessary to protect the public from future

crime or to punish the offender, (2) consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to the public,

and (3) any one of the following apply:

      (1) the offender committed one or more of the multiple offenses while
      awaiting trial or sentencing, while under a sanction, or while under
      postrelease control for a prior offense;

      (2) at least two of the multiple offenses were committed as part of one or
      more courses of the conduct, and the harm caused by two or more of the
      offenses was so great or unusual that no single prison term for any of the
      offenses committed as part of any of the courses of conduct adequately
      reflects the seriousness of the offender’s conduct; or

      (3) the offender’s history of criminal conduct demonstrates that consecutive

      sentences are necessary to protect the public from future crime by the

      offender.

      {¶6} A trial court must both make the statutory findings mandated for consecutive

sentences under R.C. 2929.14(C)(4) at the sentencing hearing and incorporate those

findings into its sentencing entry. Bonnell at the syllabus. However, “a word-for-word
recitation of the language of the statute is not required, and as long as the reviewing court

can discern that the trial court engaged in the correct analysis and can determine that the

record contains evidence to support the findings, consecutive sentences should be

upheld.” Id. at ¶ 29.

        {¶7} Both Watts and the state agree that the trial court failed to make the requisite

statutory findings to support the imposition of consecutive sentences. Watts argues that

his sentence should be vacated in toto and the case remanded for resentencing.     The state

argues that the cases should be remanded for the limited purpose of determining whether

the sentences already imposed should be run consecutive.        As with previous cases, we

agree with the state’s position.    See State v. Balog, 8th Dist. Cuyahoga No. 102528,

2015-Ohio-5415, ¶ 15; see also State v. Romanko, 8th Dist. Cuyahoga No. 101921,

2015-Ohio-4759, ¶ 11; State v. Vargas, 8th Dist. Cuyahoga No. 101796, 2015-Ohio-2856,

¶ 15.

        {¶8} Therefore, we remand this case to the trial court for the limited purpose of

considering whether consecutive sentences are appropriate and, if so, to make the

findings required by R.C. 2929.14(C)(4) on the record and to incorporate those findings

into the sentencing entry.

        {¶9} The first assignment of error is sustained.

        {¶10} In the second assignment of error, Watts claims that he was not afforded

effective assistance of trial counsel because his counsel failed to set forth any evidence of

mitigating circumstances that could have reduced his sentence.
       {¶11} In order to successfully maintain an ineffective assistance of counsel claim,

a defendant must demonstrate that counsel’s performance was deficient and that he or she

was prejudiced by counsel’s deficient performance; that is, that there is a reasonable

probability that but for counsel’s unprofessional errors the result of the trial or proceeding

would have been different. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984).

       {¶12} Watts argues that his attorney failed to advocate for him and made

statements that were harmful to him and hurt his chances of receiving a reduced sentence,

including stating that there was “very little mitigation to be made for [Watts].”

       {¶13} During the sentencing hearing, defense counsel acknowledged that Watts

committed three out of four of the crimes just after the trial court released him on a

personal bond in another case. Counsel, however, also told the court that Watts had a

strong family, Watts admitted he had made mistakes and wanted to “atone” for them, and

hoped to benefit from any programs offered in prison. Counsel requested a minimum

sentence or a sentence “not in the double digits,” and the possibility of judicial release.

       {¶14} We note that Watts, who had a violent criminal history, committed three of

the four charged crimes over the short period of four days.      These crimes included two

aggravated robberies with a gun and occurred while he was out on bond to the trial court.

 It is entirely plausible that defense counsel’s chosen strategy was to minimize the

exposure to his client by highlighting his client’s youth, willingness to take responsibility

for his actions, and desire to change his life while in prison. Thus, we do not find that
defense counsel’s performance was deficient or that Watts was prejudiced by it.

       {¶15} The second assignment of error is overruled.

       {¶16} Judgment affirmed in part, reversed in part, and remanded for the limited

purpose of considering whether consecutive sentences are appropriate and, if so, to make

the findings required by R.C. 2929.14(C)(4) on the record and to incorporate those

findings into the sentencing entry.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.




       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., ADMINISTRATIVE JUDGE

KATHLEEN ANN KEOUGH, J., and
MELODY J. STEWART, J., CONCUR